20 ONON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/971,448 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on February 19, 2019 and is a 371, national stage application of PCT/JP2019/005979 which in turn claims priority to Japanese application JP2018-033081 filed February 27, 2018.
Claims 1-10 are pending and all are rejected. Claims 1, 7 and 9 are independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 4-10 are rejected under 35 USC. § 102(a)(1) as being anticipated by Reasor et al. (“Reasor”), United States Patent Application Publication 2004/0162978, published on August 19, 2004.

As to Claim 1, Reasor teaches: A user interface control device controlling a user interface relating to a normal operation by an information processing device configured in such a (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations)) that command the cell) is controlled via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the information processing device, the user interface control device comprising:
at least one memory storing a computer program (Reasor: par. 0025, memory  [103]); and 
at least one processor configured to execute the computer program to Reasor: par. 0025, processors [102]): 
receive input information from an input device connected to the information processing device (Reasor: par. 0025, the consoles [110] allow for the user to interact (i.e. give input information), and inputting output information to an output device connected to the information processing device (Reasor: par. 0026, information may be displayed on a console of the system [110x]); 
control the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
input to the processor, the output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor).  

    PNG
    media_image1.png
    767
    654
    media_image1.png
    Greyscale


As to Claim 2, Reasor teaches the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to:
receive the input information instructing to gather a log relating to the information processing device, and inputs, to the output device, the output information representing that (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed); 
control the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log); and  
input, to the, processor, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).

As to Claim 4, Reasor teaches the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to:
control the system management operation by the firmware, with use of one of the input information and information input from the management terminal, device (Reasor: Fig. 2, par. 0026, the boot flow operation function [202] controls the boot flow; the consoles [110] are the management terminal and provide information input); and 
the output information to the processor and the management terminal device (Reasor: par. 0006, information is displayed on the console).

    PNG
    media_image2.png
    499
    444
    media_image2.png
    Greyscale

As to Claim 5, Reasor teaches the elements of Claim 1.
Reasor further teaches: wherein the processor is configured to execute the computer program to input and output the input information or the output information via a serial port (Reasor: par. 0025, a port may be used to connect the console), a system management (SM) bus, or a peripheral component interconnect (PCI) bus.

As to Claim 6, Reasor teaches the elements of Claim 1.
Reasor further teaches: wherein the input device is a keyboard or a mouse (Reasor: Fig. 2, [110] console has an icon of a terminal with a keyboard), and the output device is a display (Reasor: Fig. 2, [110] console has an icon of a terminal with a display).

As to Claim 7, Reasor teaches: A user interface control method comprising, by a second information processing device controlling a user interface relating to a normal operation by a first information processing device configured in such a way that a system management operation by firmware controlling the first information processing device (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations). Examiner notes that there is no restriction that the first and second information processing devices are different as well) is controlled via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the first information processing device: 
receiving input information from an input device connected to the first information processing device (Reasor: par. 0025, the consoles [110] allow for the user to interact (i.e. give input information);
controlling the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
inputting, to an output device connected to the first information processing device, output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor).

As to Claim 8, Reasor teaches the elements of Claim 7.
Reasor further teaches: further comprising, by the second information processing device: 
receiving the input information instructing to gather a log relating to the first information processing device (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed);
controlling the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log, and inputting, to the output device, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).
As to Claim 9, Reasor teaches: A non-transitory computer-readable recording medium (Reasor: par. 0025, memory  [103]) storing a user interface control program that causes a computer controlling a user interface relating to a normal operation by an information processing device configured in such a way that a system management operation by firmware controlling the information processing device is controlled  (Reasor: par. 0025, firmware [104] runs on each cell (i.e. information processing device); pars. 0005-06, the commands received per the user interface to direct commands (i.e. system management operations)) that command the cell) via an input manipulation on a management terminal device (Reasor: Figs. 1-2, par. 0026, terminal device [110]) connected to the information processing device, to execute:
interface processing of receiving input information from an input device connected to the information processing device, and inputting output information to an output device connected to (Reasor: par. 0026, information may be displayed on a console of the system [110x]; 
control processing of controlling the system management operation by the firmware with use of the input information (Reasor: par. 0013, a developer user interface (DUI) may be used to facilitate operations from an end user in the case of a boot failure for instance. Examples of command operations include a reset command(par. 0037), a tree command (par. 0038) and a “peek and poke” command (par. 0039)); and 
input processing of inputting, to the interface processing, the output information representing a result of execution of the system management operation by the firmware (Reasor: par. 0036, the commands are executed by the system; par. 0039, in the peek and poke commands example, a show stack command may display the results, after being input to the processor).  .  
As to Claim 10, Reasor teaches the elements of Claim 9.
Reasor further teaches: wherein the interface processing receives the input information instructing to gather a log relating to the information processing device(Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed) , and 
inputs, to the output device, the output information representing that gathering of the log is executed (Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed), 
the control processing controls the system management operation of gathering the log by the firmware (Reasor: par. 0039, a command to dump (i.e. gather) the errors for the log), and 
(Reasor: par. 0039, a command to dump errors, and logs of the error to be displayed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 USC. § 103 as being unpatentable over Reasor et al. (“Reasor”), United States Patent Application Publication 2004/0162978, published on August 19, 2003 in view of Coakley et al. (“Coakley”), United States Patent Application Publication 2013/0191441, published on July 25, 2013.

As to Claim 3, Reasor teaches the elements of Claim 1.
Reasor further teaches: wherein the information processing device is a blade server mounted with one or more blades (Reasor: par. 0002, Examiner asserts that the individual cells are each blades), and the processor is configured to execute the computer program to:
receive the input information representing the specific blade selected by the user; and 
(Reasor: Fig. 2, par. 0026, the boot flow operation function [202] controls the boot flow; the consoles [110] are the management terminal and provide information input).
Reasor may not explicitly teach: input, to the output device, the output information representing a selection screen used when a user selects a specific one of the blades targeted for processing by the firmware.
Coakely teaches in general concepts related to session aggregation in a distributed architecture having a server connect to blades (Coakley: Abstract). Specifically, Coakley teaches that a user may select specific blades to connect in a graphical manner (Coakley: par. 0033, blades to server breakout selection for the user to display graphically).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Reasor device by implementing the selection of the cell graphically as taught and disclosed by Coakely. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for a reduction of the cognitive burden in managing the selection of cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES T TSAI/            Primary Examiner, Art Unit 2174